Citation Nr: 1430079	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  11-06 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in North Little Rock, Arkansas



THE ISSUE

Whether new and material evidence has been received with respect to whether character of discharge is a bar to disability benefits.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel



INTRODUCTION

The appellant had active duty service September 1968 to January 1974, with 391 days of time lost during that time frame.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a March 2010 Administrative Decision of the RO.

Per a June 1974 administrative decision by the RO, the character of the appellant's discharge was determined to be under dishonorable conditions; therefore, the current appeal is characterized as one of new and material evidence.

The Board remanded the case for additional development of the record in October 2013.

The appeal is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In February 2011, the appellant indicated that he wished to testify at hearing with the Board held at the RO; he was scheduled for a hearing in February 2012, but this was rescheduled, at his request, due to inclement weather. 

Thereafter, the hearing was rescheduled for August 2012.  On the day of his scheduled hearing, he called the RO and reported that he would not be able to attend because he had struck a deer on the way and would be unable to attend that day.  He requested that his hearing be rescheduled.

The appellant was rescheduled for a hearing with the Board in February 2014.  On the day of his scheduled hearing, he called the RO and reported that he had an unexpected work conflict, and requested the next available hearing.

As the Board finds that the appellant has shown good cause for failing to appear at the requested hearing, remand is required. 38 C.F.R. § 20.704(d) (2013).   

Accordingly, the case is REMANDED for the following action:

The RO should take all indicated steps in order to schedule the Veteran for a hearing to be held at the RO before a Veterans Law Judge at the next available opportunity. Notification of the hearing must be mailed to the appellant at his current address in a timely fashion.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

